Weltner, Justice.
1. The trial court had personal jurisdiction over the non-resident wife in this action by the husband for modification of child support. The wife was served personally while she was present in the state. Hutto v. Plagens, 254 Ga. 512 (330 SE2d 341) (1985).
2. The trial court shall determine the husband’s residence and transfer the case to the proper county, pursuant to the venue provision of the Constitution of Georgia of 1983, Art. VI, Sec. II, Par. I, and the transfer provision of Rule 19.1, Uniform Rules of the Superior Courts.

Judgment reversed and case remanded.


All the Justices concur.

John J. Jones, James P. Atwood, for appellee.